Citation Nr: 1821811	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a deviated septum on an extraschedular basis.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
In June 2017, the Board remanded the issue for additional development.  The case has now been returned to the Board for further appellate action.

In correspondence dated in April 2017, the Veteran was notified that the VLJ who conducted his February 2012 hearing was no longer employed by the Board.  He was therefore provided the opportunity to testify at another hearing.  The Veteran did not respond.  38 U.S.C. § 7107 (2012).  Consistent with the terms of the letter, the Board will, therefore, presume that the Veteran does not want another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's deviated septum is manifested subjective complaints of near constant nasal drip, difficulty breathing, and snoring when asleep; objective findings include less than 50 percent obstruction of the nasal passages on both sides without polyps, bleeding, mucopus, or lesions.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a deviated septum on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6502 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While the Board has considered other possible diagnostic codes, the Veteran's medical history and his current diagnosis demonstrate that DC 6502 most appropriately reflects the symptoms associated with his disability.  The medical evidence does not show that he has any other nose, throat, larynx, or pharynx disorder during the period on appeal, including sinusitis.  Thus, none of the diagnostic codes for other diseases of the nose and throat nor the General Rating Formula for Sinusitis are for application in this case. 

Next, the Board referred the Veteran's claim for extraschedular consideration in its May 2014 remand.  The Director of Compensation Service (C&P Director) denied the claim for an extraschedular rating in a July 2015 memorandum.  The C&P Director concluded that entitlement to an increased evaluation on an extraschedular basis for service-connected deviated septum was not warranted because the deviated septum did not interfere or affect the Veteran's ability to work.  The record did not demonstrate an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  

Once the C&P Director has conducted a review, all three elements of Thun v. Peake, 22 Vet. App. 111 (2008) are reviewable by the Board on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1986); Kuppamala v. McDonald, 27 Vet. App. 458 (2015).

The first part of the three-part test described in Thun requires the Board to consider whether evidence presents such an exceptional disability picture that the available schedular rating for that disability is not adequate.    

In a June 2014 VA examination, the examiner found that the Veteran's deviated septum symptoms had no functional impact and caused no interference with his employment.  This evidence weight against a finding of an exceptional disability picture.  Further, the Veteran has asserted multiple times that the worst side effect of his deviated septum was its impact on his ability to sleep.  However, he has been service-connected for sleep apnea secondary to his deviated septum at 50 percent since 2011.  As such consideration of whether he has an exceptional disability picture must focus on the rest of his symptomatology.

The other symptom the Veteran has asserted makes his disability exceptional is a daily nasal drip.  During his February 2012 hearing before the Board, he described that nasal drip caused by his deviated septum would fall on a uniform he wore for a part-time job, and that he thus need to carry a handkerchief or napkin at all times, it interfered with intimate relations, and that his nose would often run while he ate or slept.  He was also noted in various VA treatment records and examinations from 2011 to present, to have a postsurgical development of a large septal perforation, which caused some difficulty breathing. 

It should be noted that a rating of 10 percent under DC 6502 requires 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The examiner in the 2009 VA examination, on which the rating decision on appeal relied, found that the Veteran had an 80-percent obstruction anteriorly of the bilateral nasal cavities.  Given the findings of the examination, he clearly qualified for a 10 percent rating under DC 6502.  However, the examiner in the Veteran's June 2014 VA examination found, following a nasal endoscopy, that the Veteran had less than 50 percent obstruction of the nasal passage bilaterally, and that neither the left nor right were completely obstructed.

In this case, given that his sleep-related symptoms are compensated through his service-connected sleep apnea, the Veteran's deviated septum and associated functional impairment and the schedular criteria does not show such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  The Veteran's daily nasal drip and difficulty breathing are contemplated by the schedular criteria under DC 6502 (for septal deviation).  The impact of his nasal drip on intimacy and eating/sleeping is not for consideration under the relevant diagnostic code as it does not impact his ability to work.

Although rating criteria for a deviated septum are measured by obstruction percentage rather than on symptoms or functional impairment, they are necessarily designed with a view toward compensating the latter.  Specifically, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from the service connected disability.  38 C.F.R. § 4.1.  

As stated in 38 C.F.R. § 4.21, "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with a deviated septum, the purpose of the rating themselves is necessarily to provide compensation for the symptoms and functional impairment contemplated by the disability in question, particularly with regard to how they affect earning capacity.  

The Veteran's symptoms are consistent with those contemplated by the rating criteria of DC 6502.  The mere fact that the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for the grant of an extraschedular rating.  Indeed, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  That is, the rating criteria are specifically designed to adequately rate the functional impact from a deviated septum, particularly with the context of limitations on employment.        

Therefore, there is nothing in the disability picture presented that shows symptoms not contemplated by the rating criteria under DC 6502 so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the rating standards to the Veteran's individual case.  The available schedular ratings are adequate to rate the deviated septum disability, and as such the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. At 115.  

In absence of a threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. At 118-119.  Therefore, this case does not warrant assignment of an extraschedular rating.

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his disability.  That circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  Thun, 22 Vet. App. at 115.  

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service-connected disability, which is explicitly not the case here, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Those have not been established by the evidence of record.  In sum, there are no symptoms or functional impairment associated with the Veteran's deviated septum disability left uncompensated or unaccounted for by the assignment of a schedular rating.   

Therefore the preponderance of the evidence is against the claim and entitlement to an extraschedular rating for a deviated septum is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102;  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

Next, the Veteran has requested consideration be given for a staged rating to be granted for his deviated septum.  However, as discussed above, no other diagnostic code that may have a potentially higher rating represents his disability picture.  He has been assigned the maximum schedular value under DC 6502 since he was service-connected, and the preponderance of the evidence is against the assignment of an extraschedular rating.  As such, there is no period of time for which he has been service-connected for which he could receive a higher rating, and therefore an award of a staged rating is inapplicable for the current case.  

The RO complied with the directives of the June 2017 Board remand.  It associated all VA medical records with the claims file, and made another attempt to retrieve SSA records.  When SSA reported there were no records available, the RO properly notified the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for a deviated septum on an extraschedular basis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


